Citation Nr: 0309951	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease with herniated disc (claimed as back disorder).  

2.  Entitlement to an increased evaluation for varicose 
veins, left leg postoperative, currently evaluated as 20 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from August 1981 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The appellant and an attorney 
then representing him appeared before a hearing officer at 
the RO in May 2000.  The Board remanded the claim in March 
2001.  

By an October 2002 letter, the RO informed the appellant that 
James W. Stanley, Jr., the attorney who had been representing 
him, was no longer authorized to represent claimants for 
benefits before VA.  The letter told him that he could 
continue his claim without representation, or that he could 
select another representative from a Veterans Service 
Organization, individual agent, or licensed Attorney-at-Law 
to represent him before VA.  To date, the appellant has not 
indicated that he has chosen another representative.  


REMAND

In its March 2001 remand, the Board directed the RO to obtain 
the appellant's VA medical records and associate them with 
the claims file.  In its prepatory remarks, the Board noted 
that VA medical records from a surgery clinic had been 
referred to in an October 1999 VA examination and were not 
associated with the record.  

The record now before the Board includes a request from the 
RO to the VA health care system for the appellant's 
"[c]omplete hospital file".  Such records are not 
associated with the claims file, and there is no indication 
of a response from the VA health care system.  The only other 
reference to these records is on a post-it note attached to 
the RO's certification worksheet: "Hospital File in Rt. 
Activity HS file."  The significance of this statement is 
unclear.  The RO should obtain and associate with the claims 
file copies of the VA treatment records.  

The case is REMANDED to the RO for the following development:

1.  Obtain copies of the appellant's VA 
medical records and associate them with 
the claims file.  If the appropriate VA 
facility indicates that such records are 
not available, inform the appellant of 
this and ask the appellant for detailed 
information as to the places and dates of 
VA treatment for his varicose veins.  
Upon response from the appellant, conduct 
follow up inquiries as appropriate.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




